DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially same level of charge” in claims 5 and 15 is a relative term which renders the claim indefinite. The term “substantially same level of charge” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. [0020] and [0029] is the portion of the applicant’s specification where the phrase is disclosed. There is no definition of what constitutes “substantially same level of charge”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonce et al. (Pub. No.: US 2014/0257436 A1); hereinafter referred to as “Yonce”.
Regarding claims 1 and 11, Yonce discloses a method of treating constipation and fecal incontinence (e.g. see [0022]), the method comprising: affixing a patch (e.g. see element 100) externally on a dermis of a user adjacent to a tibial nerve of the user (e.g. see element 102, [0022]-[0023]), the patch comprising a flexible substrate (e.g see element 150, [0035]-[0037]), a processor (e.g. see element 126, [0028]) directly coupled to the substrate, and electrodes (e.g. see elements 106A-106D) directly coupled to the substrate; and activating the patch to initiate a treatment session (e.g. see figure 6 step 164), the activating comprising generating electrical stimuli via the electrodes that is directed to the tibial nerve (e.g. see figure 6 step 164, [0022]).
Regarding claims 10 and 20, Yonce discloses the patch in communication with a smart controller, the smart controller, via interaction by the user, starting the activating (e.g. see element 126, [0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonce in view of Ahmad et al. (Pub. No.: US 2014/0228927 A1); hereinafter referred to as “Ahmad”.
Regarding claims 2 and 12, Yonce discloses the claimed invention but is silent as to the electrical stimuli comprising a series of pulses comprising a pulse frequency between approximately 10 Hz and 60 Hz, and at a pulse width of approximately 100 microseconds to 400 microseconds. Ahmad teaches that it is known to use such a modification as set forth in [0054] to provide appropriate current draw to maintain battery life. It would have been obvious to one having ordinary skill in the art at the time the invention was made to stimulate in the 10-60 Hz frequency range and 100-400 microsecond pulse width range as taught by Ahmad in the system/method of Yonce, since said modification would provide the predictable results of appropriate current draw to maintain battery life.
Claim(s) 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonce and Ahmad in view of Tai (Pub. No.: US 2017/0361091 A1).
Regarding claims 3-4 and 13-14, Yonce and Ahmad discloses the claimed invention but is silent as to a duration of the electrical stimuli comprising approximately 5 to 30 minutes and the electrical stimuli comprising a series of pulses with a pattern comprising an intensity and a duration, the method comprising a plurality of the treatment session, further comprising adjusting the intensity or the duration of the pattern after each treatment session. Tai teaches that it is known to use such a modification as set forth in [0109]-[0111] to provide increased comfort and patient compliance (e.g. see [0109]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the treatment sessions disclosed above as taught by Tai in the system/method of Yonce and Ahmad, since said modification would provide the predictable results of increased comfort and patient compliance.
Regarding claims 5 and 15, Yonce and Ahmad discloses the claimed invention but is silent as to adjusting causing a substantially same level of charge to be applied to the user during each treatment session. Tai teaches that it is known to use such a modification as set forth in [0109]-[0111] to provide increased comfort and patient compliance (e.g. see [0109] NOTE: Per the 112 rejection above, the examiner does not know how broadly to interpret “substantially”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use substantially balanced charge treatment sessions above as taught by Tai in the system/method of Yonce and Ahmad, since said modification would provide the predictable results of increased comfort and patient compliance.
Claim(s) 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonce in view of Su et al. (Pub. No.: US 2014/0142549 A1); hereinafter referred to as “Su”.
Regarding claims 6-8 and 16-18, Yonce discloses the claimed invention except for the patch comprising one or more sensors, the sensors determining an occurrence of constipation or fecal incontinence, the activating the patch in response to the determined occurrence of constipation or fecal incontinence, and the patch in communication with one or more sensors located remotely on the user, the sensors determining an occurrence of constipation or fecal incontinence. Su teaches that it is known to use such a modification as set forth in [0082], [0235] to provide localized sensors that can more accurately diagnose the timing of the constipation and/or fecal incontinence. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the particular sensors disclosed by Su in the system/method of Yonce, since said modification would provide the predictable results of localized sensors that can more accurately diagnose the timing of the constipation and/or fecal incontinence.
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonce and Su in view of Lu et al. (Pub. No.: US 2017/0165497 A1); hereinafter referred to as “Lu”.
Regarding claims 9 and 19, Yonce and Su discloses the claimed invention except for the sensors located on a gluteus maximus or a perineum and measuring electromyography signals. Lu teaches that it is known to use such a modification as set forth in [0171], figure 14 to provide more targeted, less invasive sensors that can more accurately diagnose the timing of the constipation and/or fecal incontinence. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the sensors located on a gluteus maximus or a perineum and measuring electromyography signals as taught by Lu in the system/method of Yonce and Su, since said modification would provide the predictable results of more targeted, less invasive sensors that can more accurately diagnose the timing of the constipation and/or fecal incontinence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.C.E/Examiner, Art Unit 3792                   

/Amanda K Hulbert/Primary Examiner, Art Unit 3792